[Cite as Rutushin v. Arditi, 2013-Ohio-2167.]
                            STATE OF OHIO, MAHONING COUNTY

                                   IN THE COURT OF APPEALS

                                         SEVENTH DISTRICT

PATTY RUTUSHIN,                                 )
                                                )   CASE NO. 12 MA 114
        PLAINTIFF-APPELLEE,                     )
                                                )
        - VS -                                  )      OPINION
                                                )       AND
LINDA ARDITI,                                   )   JUDGMENT ENTRY
                                                )
        DEFENDANT-APPELLANT.                    )


CHARACTER OF PROCEEDINGS:                           Motion for Reconsideration.


JUDGMENT:                                           Motion Denied.


APPEARANCES:

For Plaintiff-Appellee:                             Attorney Matthew Giannini
                                                    1040 South Commons Place
                                                    Suite 200
                                                    Youngstown, OH 44514
                                                    No Response Filed.

For Defendant-Appellant:                            Linda Arditi, Pro-se
                                                    P.O. Box 221
                                                    North Jackson, OH 44451-0221




JUDGES:
Hon. Mary DeGenaro
Hon. Gene Donofrio
Hon. Joseph J. Vukovich


                                                    Dated: May 21, 2013
[Cite as Rutushin v. Arditi, 2013-Ohio-2167.]
PER CURIAM:

        {¶1}     Pro-se Defendant-Appellant Linda Arditi has filed an application for

reconsideration of our decision in Rutushin v. Arditi, 7th Dist. No. 12MA114, 2013-Ohio-

1427. For the following reasons, the application is denied.

        {¶2}     An application for reconsideration of an appellate decision can be filed no

later than ten days after the clerk has both mailed the parties the judgment and made a

note on the docket of the mailing. App.R. 26(A)(1)(a). This court's decision was filed on

March 26, 2013. The clerk sent notice of the decision to the parties and made the

required notation on the docket on March 28, 2013. Arditi's application was filed 20 days

later, on April 17, 2013, which is well outside the 10-day window and therefore untimely.

"An untimely application for reconsideration must be denied." State v. Hess, 7th Dist. No.

02 JE 36, 2004-Ohio-1197, ¶4, citing Martin v. Roeder, 75 Ohio St.3d 603, 665 N.E.2d

196 (1996).

        {¶3}     Even assuming for the sake of argument that Arditi's had been timely filed, it

would fail on the merits. A reconsideration application must call to the attention of the

appellate court an obvious error in its decision or point to an issue that was raised to the

court but was inadvertently either not considered at all or not fully considered. Juhasz v.

Costanzo, 7th Dist. No. 99-C.A.-294, 2002 WL 206417, (Feb. 1, 2002). An application for

reconsideration may not be utilized where a party simply disagrees with the conclusion

reached and the logic used by an appellate court. Victory White Metal Co. v. N.P. Motel

Syst., 7th Dist. No. 04MA245, 2005-Ohio-3828, ¶2; Hampton v. Ahmed, 7th Dist. No.

02BE66, 2005-Ohio-1766, ¶16.

        {¶4}     Arditi's assertions fail to call attention to an obvious error in this court's
                                                                                -2-


decision or an issue that was raised but not fully considered; rather, she expresses

disagreement with the decision. Moreover, the bulk of her application consists of

inappropriate ad hominem comments about this court and those in government service.

This is well outside the scope of what this court may consider in an application for

reconsideration.

      {¶5}   Accordingly, Arditi's application for reconsideration is denied.


DeGenaro, P.J., concurs.
Donofrio, J., concurs.
Vukovich, J., concurs.